DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 30 September is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1-2, and 6-7. Claims 1-9 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(a) and 112(b): In light of the amended claims, the rejections of Claims 1-9 for the separate terms “digital activation selection component” and “selection component” under 35 USC 112(b) for indefiniteness are withdrawn.

Applicant’s arguments, see pg 5, filed 30 September with respect to the rejection of Claims 1-9 under 35 USC 112(b) with specific regard to the use of the non-standard definitions of the terms “autonomy” and “autonomies” is persuasive, and the rejections are therefore withdrawn.

Applicant’s arguments, see pages 6-7, filed 30 September 2022, with respect to the previous rejection(s) of claim(s) 1 -9,  under 35 U.S.C. 102(a)(1)  in light of the amendments made to the claims, have been fully considered and are unpersuasive.   
Applicant argues (pg 6) that Carron ‘724 does not teach “data… displayed in response to "successive digital activations" by the user of the digital activation selection component", nor “various selectable flow values and the associated autonomies (i.e. cylinder usage estimate) … displayed for each scenario”.
Examiner respectfully disagrees, noting the following teachings of Carron:
- Carron discloses “manual control member 5” (cited in the previous Office Action at pg 4) as a rotary wheel (para 38) in control of both flow regulator 4 and position sensor 9 (para 41).
-   Per Carron: (para 47, lines 374 – 378) “the data acquisition, storage and processing unit 7 can be configured to control the removal or modification of the display on the display 8 of information relating to a determined fixed content of fluid in the bottle 2 in response to the reception of a signal from the position sensor 9 of the control member 5 representative of the selection of a non-zero flow rate and/or pressure of fluid drawn off for a determined period.”
-   Additionally, per Carron: (see para 54, lines 438-446) “…the member 7 for acquiring, storing and processing data is configured to calculate the quantity of fluid withdrawn on receipt of a signal from the position sensor 9 of the member 5 of control representative of the selection of a non-zero flow rate and/or pressure of fluid withdrawn and for controlling the removal or modification of the display on the display (8) of information relating to a determined fixed content of fluid in the bottle (2)…”
--  Additionally, per Carron:  (see para 56, lines 463-466) “The data acquisition, storage and processing unit 7 can be configured to receive both the pressure signal P measured by a pressure sensor 10 and the flow rate and/or pressure signal D supplied by the sensor 9 of position and to calculate information on autonomy, pressure or quantity of remaining fluid from these two signals.”
	Examiner asserts that Carron’s teachings describe the data displayed (via display 8) in response to signals generated flow regulator 4 and position sensor 9, which are both controlled by rotary wheel 5.
	Applicant’s claim limitations drawn to a “digital activation selection component 9” has support at Specification, pg 12, lines 23-34, wherein Applicant states “the selection component 9, Le. a button or similar means, is configured to cooperate with the signal processing means 32 and the data display rneans 34 for successively displaying, Le. scrolling through, in response to successive digital activations by the user of the selection component 9, the various selectable flow values and the various corresponding autonomies…”
	Examiner asserts that although Carron does not explicitly teach “manual control member 5” as “a button” or “key” as described by Applicant (but not specifically claimed as such at Claim 1), the “manual control member 5” of Carron cooperates with a signal processing means (member 7 as described above and para 54) in response to the successive digital activations by manual control member 5, as described by Applicant in the specification and claimed in Claim 1.
	Therefore, the teachings of Carron are deemed to read upon Applicant’s claim of a “digital activation selection component”, and the rejections stand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carron (WO2015110724A1)
	Regarding Claim 1, Carron discloses a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein: the gas distribution valve comprises a flow selection means (Fig 3, items 4 and 16 and para 38, disclosing a rotary handwheel similar to Applicant's "flow selection means" at Specification, pg 10, lines 1420) configured to allow a user to select a desired gas flow from among a plurality of selectable gas flows; and the electronic device comprises: at least one pressure sensor (10) configured to measure the pressure of the gas contained in the container and to provide at least one pressure signal (para 45); a signal processing means (7) configured to determine a plurality of gas autonomies at least on the basis of the pressure signal provided by said at least one pressure sensor (10) and the plurality of selectable gas flows (para 46); a data display means (8) configured to display an autonomy and a corresponding flow value (para 47); and a digital activation selection (5) component that can be activated by a user; the digital activation selection component (5) is configured to cooperate with the signal processing means in order to successively display, on the data display means and in response to successive digital activations by the user of the digital activation selection component (para 44), the various selectable flow values and the various corresponding autonomies, each flow value being simultaneously displayed with a determined corresponding autonomy for said considered flow value (para 78).

    PNG
    media_image1.png
    1004
    665
    media_image1.png
    Greyscale

	
Regarding Claim 2, Carron discloses a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein the digital activation selection component (5) is configured to cooperate with the signal processing means (7) so that successive digital activations by the user result in the various selectable flow values and the various corresponding autonomies being scrolled through and displayed on the data display means are configured to display an autonomy/flow pair comprising a flow value and a corresponding autonomy (para 78).
	Regarding Claim 4, Carron discloses a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein the electronic device further comprises:  
-	a gas temperature sensor for measuring the gas temperature (paras 54 and 63);
-	an ambient temperature sensor for measuring the ambient temperature (para 63);
-	and/or a position sensor (9) for determining the position of the flow selection means            (para 41).
	Regarding Claim 5, Carron discloses a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein the data display means comprise a display screen (Fig 1, item 8).
	Regarding Claim 6, Carron discloses a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein the digital activation selection component (5) is configured to cooperate with the signal processing means so that the successive digital activations by the user of said selection component result in the flow/autonomy pairs being successively scrolled through and displayed in the increasing order of the flows (para 58, wherein data corresponding to the flow selected via regulator 4 is displayed in the same fashion as described in Applicant's Specification, pg 4, line 27 - pg 5 line 5).
	Regarding Claim 7, Carron discloses a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein  the signal processing (7) means are configured so that,	only after displaying the last flow/autonomy pair including the maximum selectable flow, an additional digital activation by the user (para 66, wherein a user selects a different flow rate via "regulating flow member 4") of the digital activation selection component (5) results in the display means redisplaying the first flow/autonomy pair (or whatever is selected by the user per para 66) including the minimum selectable flow (interpreted under BRI as the first selected flow via "flow regulator 4").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carron in view of Pemberton (EP2848901A1).
	Regarding Claim 3, Carron teaches the claimed invention, to include a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy (entire invention“) and "selectable gas flow”  (Fig 3, items 4 and 16 and para 38, see Examiner’s explanation above).  Carron, however, does not specify a range of selectable gas flows range between 0 L/min and 30 L/min, as claimed by Applicant.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the gas flow rates to a range between 0 L/min and 30 L/min, as claimed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In the interests of compact prosecution, however, Pemberton teaches a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein  the selectable (item 14, wherein a regulator assembly allow for a selection of gas flow, per Col 7, line 60 - Col 8, line 3) gas flows range between 0 L/min and 30 L/min (Fig 8, which teaches a flow rate of 12 L/min from a 50 L gas cylinder).
	The advantages of Pemberton's teachings include accurate prediction of gas usage based on flow rates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pemberton’s teachings to Carron’s disclosures of selectable gas flows by limiting the gas flow range to around 12 L/min as taught by Pemberton (or to any specified range) in order to gain the advantages of prediction of gas usage based on flow rates.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carron in view of Barish                (US 2012/0130304).
	Regarding Claim 8, Carron is silent on a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein the signal processing means are configured so that, only after suspending or stopping the digital activation by the user of the activation component for a given duration, the display of the flow/autonomy pairs is reset so that any new digital activation by the user of the activation component results in the display means displaying the first flow/autonomy pair including the minimum selectable flow.
	Barrish, however, teaches a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein the signal processing means are configured so that, only after suspending or stopping the digital activation by the user of the activation component for a given duration, the display (202) of the flow/autonomy pairs is reset so that any new digital activation by the user of the activation component results in the display means displaying the first flow/autonomy pair including the minimum selectable flow (para 48, wherein a "reset button" is configured to "reset the display when a new procedure is initiated").
	The advantages of Barrish's teachings include the ability to precisely control the amount of gas delivered during operations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Barrish’s teachings to Carron’s disclosures by adding the reset button and method of Barrish to the display (8) and signal processing means (7) of Carron in order to gain the advantages of precisely controlling the amount of gas delivered during operations.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carron in view of Bleys                   (US 2004/0200477).
	Regarding Claim 9, Carron teaches the claimed invention, to include a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy (entire invention“) and a “digital activation selection component” (5).  Carron, however, doesn’t explicitly disclose the digital activation selection component as compris(ing) a key or a selection button as claimed by Applicant.
	Bleys, however, teaches a gas container equipped with a gas distribution valve comprising an electronic device for measuring gas autonomy, wherein the digital activation selection component ("man/machine interface 4") comprises a key or a selection button (Fig 4 and para 38 "selection means" 34, 35 disclosed as buttons or keys).
	The advantages of Bleys's teachings include control the flowrate and/or the pressure of the gas issuing from the gas source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bleys’s teachings to Carron’s disclosures by adding the buttons of Bley to the display (8) and signal processing means (7) of Carron in order to gain the advantages of controlling the flowrate and/or the pressure of the gas issuing from the gas source.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753